                            Case 1:19-cv-07723-CM Document 88 Filed 12/06/19 Page 1 of 2
                                                        LAW OFFICES OF
                                                                                                        .,- .._,. ~_.._.,   ,..,.,,-s"'""'-" ~ ; ~ . . . _ " . ' , . . : : '


                                                   THOMAS F. LIOTTI, LLC       1
                                                                                               u~.:··: ·S~J~ .Y                                                                ·11
                                                600 OLD COUNTRY ROAD - SUITE 53Q                                                                                                 l
                                                  GAROENCITY,NEWYORK11530 j r:;:)C 1J?':·i;:,:rr                                                                                 I



THOMAS F. l!OTTI->
                                                              ---
                                                      TELEPHONE: (516)794-4700
                                                      FACSIMILE, (516) 794-21!16
                                                      WEBSITE: www.tliottl.com
                                                                                          'I
                                                                                          '
                                                                                           , .. " .. ,,
                                                                                          :i
                                                                                                       •r~   ..,,~lfcALLY
                                                                                               EL:-:C Jl. -- .H<i 11


                                                                                                    ,. ·· · - - - - · -
                                                                                                     -~ --. '~-•:_~ -~
                                                                                                                          FF,._,.:..,,
                                                                                                                                T'';"
                                                                                                                                       ✓
                                                                                                                                                     Jill                      11
                                                                                                                                                                               ·,




                                                                                                                                                                               ii
                                                                                                                                                                          G ·- ·
                                                                                                                                                                          ~- :1
                                                                                                                             -_,..,,,_ ..,_.,,. .............""'- .   ~


LUCIA MARIA CIARAVtNO•
                                                                                                                               JEAN LAGRASTA
• Also Admitted In CT                                                                                                          ELLEN LUXMORE
                                                                                                                               Paralegals


                                                       Sent via ECF only

                                                                      December 6, 2019
                                                                                          ~
         Hon. Colleen McMahon                         \- 11 \ 1                      ~ ~\              ~-\")
         Chief Judge                               \ ~ 'i,,v                     1   t7                                     Y
         United States District Court            ,~                      ,.l./                 r                                                        \
         Southern District of New York           '                    U\                                                                               -;;)
         Daniel Patrick Moynihan U.S. Courthouse
         500 Pearl St.
         New York, NY 10007-1312


         Re:            Cummings v. The City of New York, et al
                        Case No.: 19-cv-07723-CM
                        Notice of Motion for Judgment on the Pleadings_- Defendant Sen. Kevin S. Parker

         Dear Judge McMahon:

         My office represents the plaintiff, Patricia Cummings, in connection with the above-referenced
         action.

         With respect to the Notice of Motion for Judgment on the Pleadings filed on behalf of the
         defendant Sen. Kevin S. Parker, the plaintiffs opposition papers were due to be filed on
         December 6, 2019, and the said defendant's reply are due to be filed on December 20, 2019.

         I have communicated with Senator Parker's attorney, John M. Schwartz, Special Litigation
         Counsel, for the Office of the New York State Attorney General, requesting an additional
         extension of time to submit plaintiff's opposition papers to and including December 20, 2019.
         Mr. Schwartz has consented to this extension and requested that the time to submit his reply
         papers be extended to January 10, 2020. Based upon our communications, the following
         alternative briefing schedule was consented to:

                               Plaintiff's Opposition due:         December 20, 2019
                               Defendant, Sen. Parker's Reply due: January 10, 2020


                                                          Pagel of 2
            Case 1:19-cv-07723-CM Document 88 Filed 12/06/19 Page 2 of 2




LAW OFFICES OF THOMAS F. LIOTTI, LLC
December 6, 2019

To:     Hon. Colleen McMahon, Chief Judge
        United States District Court - Southern District of New York

Re:    Cummings v. The City of New York, et al
       Case No.: 19-cv-07723-CM


This is the second request for extensions of time to serve and file papers on behalf of the plaintiff
and defendant, Senator Kevin S. Parker, and this extension does not affect any other scheduled
dates with respect to Senator Parker's motion. It is respectfully requested that the Court grant the
above, proposed briefing schedule for this defendant's motion, on consent.

Thank you for your attention and consideration of this request.

                                                      Resp tfully submitted,



                                                      ThomasF.LiJ~

jml
cc:    Letitia James, Attorney General
       State of New York
       Attention: John M. Schwartz, Special Litigation Counsel (via ECF)
       Attorneys for defendant, Senator Kevin S. Parker

       Counsel for All Other Appearing Defendants (via ECF)




                                            Page 2 of 2
